Mr. Chief Justice Alvey
delivered the opinion of the Court:
The exception taken was only to the admissibility of the statements of the child made to the grandmother, and by the latter repeated to the jury as primary and independent evidence. There was no exception taken to the admission in evidence of the statements of the child, which were repeated by the grandmother to the accused, shortly after the occurrence, and which elicited the reply that “You did not see it; you have got to prove it.” These declarations, both of the child and of the accused, were admitted together; the declarations-of the one to be considered in connection with the declarations or implied admissions of the other. That they were competent evidence there can be no doubt. When reproached for the commission of the offense, with a statement to the accused of what the child had said, if he had been innocent, it is but natural to presume that he would at once have attempted to refute the charge, and vindicate himself by explicit denial, instead of the evasive and defiant answer given by him.
But was the statement of the child -made to the grandmother, as to the particulars of the offense, and criminating the accused, admissible as evidence per se, as being part of *94what is generally designated as res gestee, or as being of the nature of res gestae? Upon careful consideration of the facts of this case, we are clearly of opinion that such statement was admissible as evidence per se.
The question as to what constitutes res gestae has been the subject of a great diversity of decision. Indeed, the phrase itself, as said by Mr. Justice Stephen, in his Digest of Evidence (Am. Ed.), 250, seems to have come into use on account of its convenient obscurity. In criminal cases, and especially in cases of rape, and in cases of abuse of female children, the principle of what is called the res gestae has been, from necessity of the case, extended beyond the limits that obtain generally in civil cases. This difference in the application of the principle is recognized by this court in the recent case of Railroad Co. v. Collins, 1 App. D. C., 383. Indeed, as has been well asserted, no inflexible rule as to the length of interval between the act charged against the accused and the declaration of the complaining party, can be laid down as established. In all such cases, the particular facts of each case must stand alone, and speak for themselves, as evidential means of proof of the crime charged. The general rule observed, in the trial of cases of rape, or attempts to commit that offense, has been, no doubt, to inquire of the prosecuting witness, whether she had made ■complaint of the outrage upon her, recently after the occurrence of the crime, without requiring her to state the particulars of the offense, leaving it to the defense, on cross-examination, to bring out the particulars of the complaint, if desired. But this is not an invariable rule. Mr. Justice Stephen, in his Digest of the Law of Evidence (Am. Ed.), page 251, says: “I have heard Willes, J., rule that such ■statements of the particulars were admissible on several occasions, vouching Parke, B., as his authority. Reg. v. Walker, 2 M. & R., 212, a case referred to, was decided by Parke, B., in 1839; and though he excluded the statement, lie said : ' The sense of the thing certainly is, that the jury should, in the first instance, know the nature of the com*95plaint made by the prosecutrix and all that she then said. But for reasons which I never could understand, the usage has obtained that the prosecutrix’s counsel should only inquire generally whether a complaint was made by the prosecutrix of the prisoner’s conduct towards her, leaving the prisoner’s counsel to bring before the jury the particulars of that complaint by cross-examination.’” “Lord Justice Bramwell,” says the author, “was in the habit, during the latter part of his judicial career, of admitting the complaint itself. The practice is certainly in accordance with common sense.” And in verification of this, statement of Mr. Justice Stephen, himself a high authority upon the subject, we have the case of Reg. v. Wood, 14 Cox, Cr. Cas., 46, tried before Lord Justice Bramwell, in 1877. In that case the prisoner Wood was charged with committing a rape upon a female, and the statement of the full particulars of the complaint she made against him to other persons in his absence, some time after the alleged offense, was allowed to be given in evidence against the accused. It is true, in that case, the female was examined and testified to the facts of the transaction; but the Lord Justice said he did not see why the whole statement made by the girl, recently after the occurrence, should not be given in evidence, leaving it to the jury to judge of the value of such testimony. See, also, Reg. v. Eyre, 2 F. & F., 579, and Reg. v. Reardon, 4 F. & F., 76.
But, as applied to other cases than rape, or attempts to commit rape, where the declarations or statements of the injured party are sought to be introduced, the principle of the res gesta, as it is called, would seem to be sufficiently comprehensive to allow of the admission of the evidence excepted to in this case.
In the case of Rex v. Foster, 6 C. & P., 325, before Mr. Justice Park, Mr. Justice Patteson and Mr. Baron Gurney, A was charged with manslaughter in killing B, by driving a cab over him. C saw the cab drive by, but did not see the accident, and immediately afterwards on hearing B groan C *96went up to him, when B made a statement as to how the accident had happened; and it was held, that this, statement was adniissible as part of the res gestee. Mr. Justice Park said that the evidence ought to be received; that it was the best possible evidence, under the circumstances, that could be adduced to show what it was that had knocked the deceased down. The other judges concurred.
In this country, the decisions are not uniform, some applying the principle with greater strictness than others. But there are many decisions of courts of the highest authority, in which the principle of the res gesta has been applied with the same, if not greater, comprehensiveness as applied in the English courts. Especially is this so in the administration of the criminal law. Thus, in the case of the Com. v. M'Pike, 3 Cush., 181, where the defendant was charged with manslaughter in killing his wife, a witness was allowed to testify that the wife, just before her death, told him that the defendant, her husband, had stabbed her; and this statement of the wife was made to the witness after a sufficient interval of time to permit the deceased, after receiving the wound, to go up stairs and dispatch a messenger for a doctor, and then to allow the witness to go after a watchman, return to the house and go up stairs to the room of the wounded woman, where the declarations were made by her, criminating her husband. These declarations were characterized by the court as being “of the nature of res gesta” and therefore admissible as evidence.
In the'case of Ins. Co. v. Mosley, 8 Wall., 397, a civil action, the question of the admissibility of declarations or statements of a party insured, as to the manner in which he received an injury, made some time thereafter, was carefully considered by the Supreme Court of the United States; and in holding the declarations admissible, the court say, that where the principal fact is the fact of bodily injury, the res gesta are the statements of the cause, made by the injured party almost contemporaneously with the occurrence of the injury, and those relating to the consequences made while *97the latter subsisted and were in progress. In that case, the case of Rex v. Foster, supra and Com. v. M'Pike, supra, are ■cited and relied on as authorities. The court declare, moreover, that the tendency of recent adjudications is to’ extend rather than to narrow the scope of the doctrine; and that rightly guarded in its practical application, there is no principle in the law of evidence more safe in its results.
In the case of People v. Brown, 53 Mich., 531, the question arose in the case of a party indicted for rape. The statements or answers made by the girl two or three days after the commission of the alleged crime were held to be admissible. In the opinion of the court, such statements were to a certain extent to be regarded as parts of the res gesta, which in rape cases, include such accounts of the recent crime as might reasonably be expected from the injured female. And that case is supported by reason and authority.
In the case before us, the crime, as usual, was perpetrated in secret; and, as in all such cases, is most difficult to prove, except by the testimony of the victim of the outrage. Of the fact that the child had been outrageously abused, there can be no doubt; and from the indications about her person, and the other circumstances stated in the bill of exceptions, the conclusion is natural and reasonable that, at the time her condition was first discovered by her grandmother, the outrage had been but recently committed. On the return of the grandmother the child was found lying on the floor crying. She was then suffering from the injuries inflicted on her person, and it was then and there that she made the statement of the particulars of the outrage upon her, in which the appellant was charged as being the perpetrator of the wrong. In our opinion, the statement of the child made to the grandmother under the circumstances, was part of the res gestee, and that it was properly admitted in evidence.
It follows that the judgment must be affirmed.

Judgment affirmed and cause remanded that judgment be exectited.